Case 3:19-cv-01331-SMY Document 28 Filed 03/17/21 Page 1 of 7 Page ID #212




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MANSOUR MOHAMMAD, #Y15873                         )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )           Case No. 3:19-cv–1331-SMY
                                                   )
 JACQUELINE LASHBROOK,                             )
 FRANK LAWRENCE,                                   )
 JAMES CLAYCOMB,                                   )
 SAMUEL STERRETT,                                  )
 HENRY WILSON, and                                 )
 JOHN DOE MAJOR,                                   )
                                                   )
                Defendants.                        )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Mansour Mohammad, an inmate of the Illinois Department of Corrections, filed

the instant lawsuit pursuant to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights

while at Menard Correctional Center (“Menard”). Following preliminary review of the First

Amended Complaint, Plaintiff was allowed to proceed on the following claims:

       Count 1:        First Amendment claim against John Doe Chaplains #1 and 2 for
                       substantially burdening his exercise of religion.

       Count 4:        First Amendment retaliation claim against John Doe Chaplain #2.

This case is now before the Court on Plaintiff’s Motion for Leave to File Second Amended

Complaint. (Doc. 26). Plaintiff seeks to add defendants and to identify the Doe defendants.

       Under Federal Rule of Civil Procedure 15(a)(1)(A), “a party may amend its pleading once

as a matter of course within [] 21 days after serving it.” Otherwise, pursuant to Rule 15(a)(2), “a

party may amend its pleading only with the opposing party’s written consent or the court’s leave.”



                                                  1
Case 3:19-cv-01331-SMY Document 28 Filed 03/17/21 Page 2 of 7 Page ID #213




Plaintiff’s motion to amend was filed more than 21 days after service of the Complaint, and

Defendants have not consented to the filing of the amended pleading.

       The Second Amended Complaint is subject to review under 28 U.S.C. § 1915A, which

requires the Court to screen prisoner Complaints and any portion of the Complaint that is legally

frivolous, malicious, fails to state a claim for relief, or requests money damages from an immune

defendant must be dismissed. 28 U.S.C. § 1915A(b). Additionally, a district court may deny leave

to amend for undue delay, bad faith, dilatory motive, prejudice, or futility. Foman v. Davis, 371

U.S. 178, 182 (1962); Moore v. Indiana, 999 F.2d 1125, 1128 (7th Cir. 1993).

                                The Second Amended Complaint

       Plaintiff makes the following allegations in the Second Amended Complaint: Plaintiff is a

practicing Muslim who entered Menard in 2016. Assistant Warden of Programs Frank Lawrence,

Senior Chaplain James Claycomb, Chaplain Samuel Sterrett, and Warden Lashbrook only allow

Muslim prisoners to attend Jumah services once per month, despite the religious obligation to do

so every Friday. Lawrence, Claycomb, Sterrett, and Lashbrook also stop congregational services

for Muslim inmates during the month of Ramadan, requiring them to observe it from their cells

and prohibiting them from observing the group Eid al-Fitr feast and prayer at the conclusion of the

month. Plaintiff filed multiple requests and grievances asking to be put on the list for monthly

Jumah services, but was ignored by Claycomb, Sterrett, and Henry Wilson for a year.

       Lashbrook and Lawrence provide a Christian Chaplain to assist Christians in their faith but

do not provide an Imam to assist Muslims practicing the Islamic faith. Claycomb and Sterrett

provide tables full of Christian literature but the chapel lacks any Islamic materials other than the

Quran. Additionally, Lashbrook, Lawrence, Claycomb, Sterrett, and John Doe Major repeatedly

cancelled Islamic services but allowed Christian services to go forward on the same day.



                                                 2
Case 3:19-cv-01331-SMY Document 28 Filed 03/17/21 Page 3 of 7 Page ID #214




Lashbrook, Lawrence, Claycomb, Sterrett, and Wilson had knowledge that no Chaplain was

available on the majority of Sundays and Mondays but failed to act to provide religious services

to Muslims. Lashbrook, Lawrence, Claycomb, Sterrett, and Wilson provide special meals for

Christian holidays but not for Eid al-Fitr.

       Claycomb removed Plaintiff and other Muslims from the list to attend weekly Taleem

services in retaliation for filing grievances. Plaintiff submitted a request to the chaplain on

February 25, 2019 asking why he had been taken off the list to attend services. Sterrett responded

“removed for non-compliance on 2/1/19” (despite the fact that Plaintiff had been allowed to attend

subsequent services on February 4 and 11, 2019) and stapled a Christian pamphlet to the response.

A similar incident took place in March 2019 and Plaintiff submitted another request to the chaplain.

Sterrett responded that Plaintiff could “not resubmit until May 1, 2019.” That response also had a

Christian pamphlet attached to it. Sterrett’s actions were in retaliation for the grievances Plaintiff

had filed.

       Based on the allegations in the Second Amended Complaint, the Court designates the

following claims:

       Count 1:        First Amendment claim against Lashbrook, Lawrence, Claycomb,
                       Sterrett, Wilson, and John Doe Major for substantially burdening
                       Plaintiff’s exercise of religion.

       Count 2:        Religious Land Use and Institutionalized Persons Act claim against
                       Lashbrook, Lawrence, Claycomb, Sterrett, Wilson, and John Doe
                       Major.

       Count 3:        Fourteenth Amendment Equal Protection claim regarding superior
                       treatment of Christian inmates over Muslim inmates against
                       Lashbrook, Lawrence, Claycomb, Sterrett, Wilson, and John Doe
                       Major.

       Count 4:        First Amendment retaliation claim against Claycomb and Sterrett
                       for denying Plaintiff access to religious services in retaliation for the
                       grievances he filed.

                                                  3
Case 3:19-cv-01331-SMY Document 28 Filed 03/17/21 Page 4 of 7 Page ID #215




        Any other claim that is mentioned in the Second Amended Complaint but not addressed in

this Order should be considered dismissed without prejudice as inadequately pled under the

Twombly pleading standard. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an

action fails to state a claim upon which relief can be granted if it does not plead “enough facts to

state a claim to relief that is plausible on its face”).

                                               Discussion

                                                 Count 1

        To state a First Amendment claim, Plaintiff must sufficiently allege that the defendants

personally and unjustifiably placed a substantial burden on his religious practices. Thompson v.

Holm, 809 F.3d 376, 379 (7th Cir. 2016). Preventing Plaintiff from attending religious services as

alleged substantially burdens his exercise of religion and doing so without explanation or on

apparently pretextual grounds is unjustifiable. Thus, Plaintiff has adequately stated claims against

Lashbrook, Lawrence, Claycomb, Sterrett, Wilson, and John Doe Major.

                                                 Count 2

        The Religious Land Use and Institutionalized Persons Act (“RLUIPA”) does not authorize

lawsuits for money damages but does allow for injunctive relief. Grayson v. Schuler, 666 F.3d

450, 451 (7th Cir. 2012). However, “when a prisoner who seeks injunctive relief for a condition

specific to a particular prison is transferred out of that prison, the need for relief, and hence the

prisoner’s claim, become moot.” Lehn v. Holmes, 364 F.3d 862, 871 (7th Cir. 2004); see also

Higgason v. Farley, 83 F.3d 807, 811 (7th Cir. 1995). Plaintiff is no longer incarcerated at Menard

–he has been incarcerated at Stateville Correctional Center since March 4, 2020. (Doc. 11).

Accordingly, Count 2 will be dismissed as moot.

                                                 Count 3

                                                     4
Case 3:19-cv-01331-SMY Document 28 Filed 03/17/21 Page 5 of 7 Page ID #216




       To state a prima facie claim under the Equal Protection Clause of the Fourteenth

Amendment, a plaintiff must plead facts showing that (1) he is otherwise similarly situated to

members of the unprotected class; (2) he was treated differently from members of the unprotected

class; and (3) the defendant acted with discriminatory intent. Greer v. Amesqua, 212 F.3d 358,

370 (7th Cir. 2000). The allegations in the Second Amended Complaint are sufficient for this

claim to proceed against Lashbrook, Lawrence, Claycomb, Sterrett, Wilson, and John Doe Major.

                                             Count 4

       To state a First Amendment retaliation claim, Plaintiff must allege that “(1) he engaged in

activity protected by the First Amendment; (2) he suffered a deprivation that would likely deter

First Amendment activity in the future; and (3) the First Amendment activity was ‘at least a

motivating factor’ in the Defendants’ decision to take the retaliatory action.” Gomez v. Randle,

680 F.3d 859, 866 (7th Cir. 2012). The allegations in the Second Amended Complaint are

sufficient for this claim to proceed against Claycomb and Sterrett.

                                           Disposition

       Plaintiff’s Motion for Leave to File Second Amended Complaint (Doc. 26) is GRANTED.

The Clerk of Court is DIRECTED to FILE the Second Amended Complaint submitted by

Plaintiff with his motion.

       The Second Amended Complaint survives preliminary review under 28 U.S.C. § 1915A as

follows: Counts 1 and 3 will proceed against         JACQUELINE LASHBROOK, FRANK

LAWRENCE, JAMES CLAYCOMB, SAMUEL STERRETT, HENRY WILSON, and

JOHN DOE MAJOR. Count 4 will proceed against CLAYCOMB and STERRETT. The

RLUIPA claim in Count 2, and any other claim for injunctive relief, is DISMISSED as moot.

Alex Jones, the former Warden of Menard Correctional Center, who was a defendant for purposes



                                                5
Case 3:19-cv-01331-SMY Document 28 Filed 03/17/21 Page 6 of 7 Page ID #217




of responding to discovery aimed at identifying the Doe defendants in the First Amended

Complaint is DISMISSED without prejudice and the Clerk of Court is DIRECTED to

TERMINATE him as a party.

       The Clerk of Court shall prepare for JACQUELINE LASHBROOK, FRANK

LAWRENCE, JAMES CLAYCOMB, SAMUEL STERRETT, HENRY WILSON, and, once

identified, JOHN DOE MAJOR: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service

of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to

mail these forms, a copy of the Second Amended Complaint, and this Memorandum and Order to

each Defendant’s place of employment as identified by Plaintiff. If a Defendant fails to sign and

return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the

forms were sent, the Clerk shall take appropriate steps to effect formal service on the Defendant,

and the Court will require the Defendant to pay the full costs of formal service, to the extent

authorized by the Federal Rules of Civil Procedure.

       If a Defendant cannot be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk and shall not be maintained in the court file or disclosed by the Clerk.

       Service shall not be made on the Doe Defendant until such time as Plaintiff has identified

him by name in a properly filed motion for substitution of party. Plaintiff is ADVISED that it is

his responsibility to provide the Court with the name and service address for this individual.

       Defendants are ORDERED to file an appropriate responsive pleading to the Second

Amended Complaint in a timely manner and shall not waive filing a reply pursuant to 42 U.S.C. §



                                                 6
Case 3:19-cv-01331-SMY Document 28 Filed 03/17/21 Page 7 of 7 Page ID #218




1997e(g). Pursuant to Administrative Order No. 244, Defendants need only respond to the issues

stated in this Merit Review Order.

       Plaintiff is ADVISED that if judgment is rendered against him and the judgment includes

the payment of costs under 28 U.S.C. §1915, he will be required to pay the full amount of the

costs, regardless of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: March 17, 2021

                                               s/ Staci M. Yandle_____
                                               STACI M. YANDLE
                                               United States District Judge


                                          Notice to Plaintiff

         The Court will take the necessary steps to notify the Defendants of your lawsuit and serve
the Defendants with a copy of your Second Amended Complaint. After service has been achieved,
Defendants will enter an appearance and file an Answer to your Second Amended Complaint. It
will likely take at least 60 days from the date of this Order to receive the Defendants’ Answer(s),
but it is entirely possible that it will take 90 days or more. When all Defendants have filed an
Answer, the Court will enter a Scheduling Order containing important information on deadlines,
discovery, and procedures. Plaintiff is advised to wait until counsel has appeared for Defendants
before filing any motions, to give the Defendants notice and an opportunity to respond to those
motions. Motions filed before Defendants’ counsel has filed an appearance will generally be
denied as premature. Plaintiff need not submit any evidence to the Court at this time, unless
specifically directed to do so.


                                                  7
